DETAILED ACTION
This action is in response to claims filed 27 February 2019 for application 16/180,807. Currently claims 4-23 are pending and have been examined. Claims 1-3 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for domestic priority based on the provisional application 62/581,445 filed on 03 November 2017. 

	
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 07 February 2019 and 06 March 2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "300" have both been used to designate “Creation space” in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The abstract of the disclosure is objected to because the phrase – "configured to obtain narrative responses from at least one individual, with the narrative responses are discretized ..." is awkwardly worded.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 17 is objected to because of the following informalities:  “creating an profile” is awkwardly worded.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a platform and configured for presenting...", and "the platform is configured for receiving...", and in claims 16 and 22 respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations "a platform and configured for presenting...", and "the platform is configured for receiving...", invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. The word ‘platform’ is very broad and generic. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4 and 23 recite the limitation “the steps” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the centering resonance analysis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 4 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of a method for obtaining and transforming narrative data, the method comprising the steps of: presenting at least one predetermined narrative to at least one individual; obtaining narrative data from the at least one individual; creating an emotional profile of the at least one individual from the obtained narrative data by: semantic analysis to identify emotional variables in the obtained narrative data using a custom ontology developed and comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data; and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, providing a digital platform configured for, in the digital platform, providing a processor configured to perform, and applied by the processor, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are presented other than that a digital platform and a processor are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the digital platform and the processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitation of wherein obtaining the narrative data comprises presenting a series of inquiries corresponding to individual story acts of a story arc of the predetermined narrative and obtaining a plurality of ordered data portions within the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitation of wherein the semantic analysis utilizes a combination of at least sentiment analysis, emotion cue detection, and centering resonance analysis, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, in Step 2A, prong 1 of the analysis, the limitation of wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of wherein the sentiment analysis is performed using a natural language processing model, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation of comprising a machine learning model, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the machine learning model. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of wherein the emotional variables…in the obtained narrative data comprise at least one qualitative emotional value and at least one quantitative emotional polarity assessed from the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation of identified by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than it is identified by a processor) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 11, in Step 2A, prong 1 of the analysis, the limitation of wherein the at least one rule defined by the custom ontology assigns at least a quantitative emotional polarity to each of a plurality of qualitative emotional values identified in the obtained narrative data, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 12, in Step 2A, prong 1 of the analysis, the limitation of wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13, in Step 2A, prong 1 of the analysis, the limitation of wherein a centering resonance analysis of the semantic analysis utilizes the at least one qualitative emotional value and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 14, in Step 2A, prong 1 of the analysis, the limitation of wherein the narrative structure of the emotional profile comprises a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the obtained narrative data, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 15, in Step 2A, prong 1 of the analysis, the limitation of wherein the centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data, under the broadest reasonable interpretation, covers performance of this limitation in the mind. So, the claim recites judicial exception and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 16, according to the first step (Step 1) of the 101 analysis, claim 16 is directed to a computer system (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of presenting a predetermined narrative to at least one individual and obtaining at least one narrative response from the at least one individual; a database configured for storing the obtained narrative response as a linear narrative data object; developing a custom ontology comprising at least one rule, performing semantic analysis using the custom ontology on the linear data object, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, A computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a platform and configured for, and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor configured for, and the processor further configured for, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that a computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a platform and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the computer system comprising a digital creation space and the one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 17, in Step 2A, prong 1 of the analysis, the limitation of creating an emotional profile for the at least one individual comprising at least one story arc and at least one qualitative emotional value, the emotional profile created from the linear data object, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 18, in Step 2A, prong 1 of the analysis, the limitation creating a community profile by connecting a plurality of emotional profiles, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 19, in Step 2A, prong 1 of the analysis, the limitation of performing semantic analysis across a plurality of linear narrative data objects, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 20, in Step 2A, prong 1 of the analysis, the limitation of wherein the platform presents at least one inquiry to the at least one individual after presenting the predetermined narrative, the at least one inquiry eliciting a discrete narrative response and corresponding to at least one act of a story arc of the predetermined narrative, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 21, in Step 2A, prong 1 of the analysis, the limitation of ascertain the story arc from a plurality of qualitative emotional scores computed using semantic analysis at each discrete narrative response, the plurality of qualitative emotional scores corresponding to the story arc, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 22, in Step 2A, prong 1 of the analysis, the limitation of receiving a plurality of narrative responses from a single individual, perform a separate semantic analysis on each narrative responses of the plurality of narrative responses, under the broadest reasonable interpretation, covers performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 23, according to the first step (Step 1) of the 101 analysis, claim 23 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of A method for obtaining and transforming narrative data, the method comprising the steps of: presenting at least one predetermined narrative to at least one individual; obtaining narrative data…from the at least one individual by presenting a series of inquiries corresponding to individual story acts of a story arc defined by the predetermined narrative and providing at least one data entry field configured for obtaining a plurality of ordered data points within the obtained narrative data, the series of inquiries comprising at least one inquiry prompting the individual to select at least one of a predetermined slate of qualitative emotional tags and at least one narrative inquiry requiring a narrative response from the at least one individual, the narrative response comprising narrative data; storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points; and creating an emotional profile of the at least one individual from the obtained narrative data by: perform semantic analysis to identify emotional variables including at least one qualitative emotional value and at least one quantitative emotional polarity in the linear narrative data object using a custom ontology developed …the custom ontology comprising at least one rule defining a normalizing pattern for transforming the obtained Application No: 16/180,807Art Unit: 2122 8/9 narrative data, the at least one rule assigning at least a quantitative emotional polarity to each of a plurality of qualitative emotional values; the semantic analysis comprises using a combination of at least sentiment analysis, emotion cue detection, and centering resonance analysis, the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology, the centering resonance analysis utilizes the at least one qualitative emotional value and an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object; and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology, the narrative structure comprising a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the linear narrative data object, under the broadest reasonable interpretation, cover performance of these limitations in the mind. So, the claim recites judicial exceptions and it falls within the “Mental Processes” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, providing a digital platform comprising a website or mobile application and configured for, in the digital platform, providing a processor arranged to cooperate with a natural language processing model comprising a machine learning model, the processor configured to, and applied by the processor, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are presented other than that a digital platform comprising a website or mobile application and a processor arranged to cooperate with a natural language processing model comprising a machine learning model are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the digital platform and the processor comprising a machine learning model are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and do not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 8, 10-12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1).
Regarding claim 1, Au teaches: A method for obtaining and transforming narrative data, the method comprising the steps of: providing a digital platform configured for presenting at least one predetermined narrative to at least one individual; obtaining narrative data in the digital platform from the at least one individual (a service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204 [0032]. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. [0108]. (Note: This corresponds to a digital platform). Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text [0032]); creating an emotional profile from the obtained narrative data by: providing a processor configured to perform semantic analysis to identify emotional variables in the obtained narrative data (Compared to semantic distance-based indexing and retrieval methods, method 7800 disambiguates at greater vocabulary sizes because emotional theme resonance similarity provides a more succinct summary of neighborhoods of meaning than manual or even automatically generated semantic distance topologies. Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864, [0103]. Includes one or more processors, such as processor 8304 [0150]); using a custom ontology developed and applied by the processor and comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data (Taking into account Story Length determined in step 7970, which may be a word count, sentence count or any other consistent length metric, as well as the Total Story Satisfaction determined in step 7964, the normalizer for Story Length calculated at step 7980 produces Average Story Page Quality at step 7982. Although a very simple linear version of the normalizer could simply divide Satisfaction by Length, it has been found experientially that length has non-linear advantages, with longer text being able to compound more characters with more themes, so it is more accurate to divide Satisfaction by Length squared [0090]. Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction [0110]. (Note: Automated ontology construction corresponds to custom ontology). Includes one or more processors, such as processor 8304 [0150]); and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology (As the curve 4802 captures a contiguous text of Negative emotion 4801, then goes on to capture a contiguous text of Positive emotion 4803, both measured by an Emotion Detector 4806, a Resonance Analyzer compares 4812 the Previous Neg Sum 4801 to the Current Pos Sum 4803 stored 4808, 4810 in two Accumulators respectively. Richly resonant text has generally greater emotional contrasts, so the Accumulators will contain larger totals. Poorly resonant text has generally less emotional contrasts, so the Accumulators will contain smaller totals [0059]).
However, Au does not explicitly disclose: profile of the at least one individual.
Ayers teaches, in an analogous system: profile of the at least one individual (In such a case, the individual creates a user profile within the platform 304. The User Story Profile is a unique depiction of an individual's personal brand, work legacy and positive impact. This profile is owned by the user and is built upon for as long as they are a registered user. An exemplary method for creating a User Story Profile and organization is further described in FIG. 4 [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to create a user profile. One would have been motivated to do this modification because doing so would give the benefit of   uniquely depicting an individual's personal brand, work legacy etc as taught by Ayers paragraph [0058].
Regarding claim 5, Au teaches: The method according to claim 4, wherein obtaining the narrative data comprises presenting a series of inquiries corresponding to individual story acts of a story arc of the predetermined narrative and obtaining a plurality of ordered data portions within the obtained narrative data (Referring to FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, these Figures show exemplary windows or screen shots generated by an exemplary graphical user interface (GUI), in accordance with aspects of the present invention. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85 [0108]. Aspects of the present invention support selectable column headers, so that selecting the header of the Romance column, for example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69 [0093]. FIG. 75 shows results from a seamless mashup between "Full Speed" and "The Stars Of Mithra." Since these are both similar from a mystery and thriller themes perspective [0099]).
Regarding claim 6, the system of Au and Ayers teaches: The method according to claim 4 (as shown above).
However, Au does not explicitly disclose: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute.
Ayers teaches, in an analogous system: wherein the obtained narrative data from the at least one individual is stored in a database as a linear narrative data object undiscretized by attribute (These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118 [0038]. Note: Story elements corresponds to undiscretized by attribute which using broadest reasonable interpretation is interpreted as raw text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to use a database. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers paragraph [0038].
Regarding claim 8, Au teaches: The method according to claim 4, wherein the semantic analysis includes sentiment analysis of the obtained narrative data, the obtained narrative data comprising a plurality of ordered data portions (FIG. 87 shows exemplary dimensions of sentiment analysis [0017]. FIG. 68 shows genre profile tallies for eight works of literature (Note: Eight works of literature corresponds to the obtained narrative data). For example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69. Similarly, selecting the Spiritual column header arranges the rows in descending sorted order of Spiritual theme intensity, as shown in FIG. 70. As with many typical sorting user interfaces, selecting the column header a second time, for example, reverses the sort order from ascending to descending [0093]).
Regarding claim 10, Au teaches: The method according to claim 4, wherein the emotional variables identified by the processor in the obtained narrative data comprise at least one qualitative emotional value and at least one quantitative emotional polarity assessed from the obtained narrative data (An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text [0037]. (Note: Positive and negative emotional value (or score) corresponds to the quantitative emotional polarity). In accordance with other aspects of the present invention, dimensions of emotions may be extended beyond Pos and Neg to encompass emotional intelligence inherent to the gene-num pair concepts of FIGS. 5-46. FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention [0054]. (Note: Fear-Comfort corresponds to qualitative emotional value)).
Regarding claim 11, Au teaches: The method according to claim 4, wherein the at least one rule defined by the custom ontology assigns at least a quantitative emotional polarity to each of a plurality of qualitative emotional values identified in the obtained narrative data (For instance, a section of text missing level 2 may signify a hollowness of meaning, whereas missing level 1 may signify ungroundedness, and missing level 3 may signify a lack of orientation. All Level, Pos and Neg numbers are assigned as shorthand for condensing the meaning of a gene-num concept pair, along specific dimensions of emotion. As shown in FIGS. 5-46, these numbers are assigned in a conveniently small range of integers, to simplify the results of summing them in later processing. For instance, the difference between Pos and Neg for each gene-num concept pair is limited to 4, -3, -2, -1, 0, 1, 2, 3 or 4 to facilitate graphing and colorizing functions of subsequent display methods, while still providing a sufficient range to express differing intensities of emotions [0053]).
Regarding claim 12, Au teaches: The method according to claim 10 (as shown above).
However, Au does not explicitly disclose: wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology.
Ayers teaches, in an analogous system: wherein the at least one qualitative emotional value is identified through emotion cue detection according to a predetermined set of emotional values in the custom ontology (The storyteller can select the emotion tag of "anxious" in input screen 716 to describe how the players were feeling when faced with the challenge [0128]. Note: Anxious corresponds to the qualitative emotional value and the emotion tags corresponds to the predetermined set of emotional values in the custom ontology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to use emotion tags. One would have been motivated to do this modification because doing so would give the benefit of describing how the players were feeling and helps users better understand the positive impact their efforts make on other users and their respective organizations as taught by Ayers paragraph [0128].
Regarding claim 14, Au teaches: The method according to claim 12, wherein the narrative structure of the emotional profile comprises a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the obtained narrative data (Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs [0064].Note: Neg and Pos correspond to the quantitative emotional polarities, paragraphs correspond to the ordered data portions in the narrative data).
Regarding claim 16, Au teaches: A computer system for obtaining and transforming narrative data, the computer system comprising: a digital creation space comprising a platform and configured for presenting a predetermined narrative to at least one individual and obtaining at least one narrative response from the at least one individual (Computer system [0154]. A service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204 [0032]. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. [0108]. (Note: This corresponds to a digital platform). Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text [0032]); and one or more hardware storage devices having stored thereon computer-executable instructions that are executed by a processor configured for (In a variation implemented using software, the software may be stored in a computer program product and loaded into computer system 8300 using removable storage drive 8314, hard drive 8312 or communications interface 8324. The control logic (software), when executed by the processor 8304, causes the processor 8304 to perform the functions of the invention as described herein [0157]) developing a custom ontology comprising at least one rule, the processor further configured for performing semantic analysis using the custom ontology on the linear data object (Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction [0110]. (Note: Automated ontology construction corresponds to custom ontology).Includes one or more processors, such as processor 8304 [0150]. As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes [0103]).
However, Au does not explicitly disclose: a database configured for storing the obtained narrative response as a linear narrative data object.
Ayers teaches, in an analogous system: a database configured for storing the obtained narrative response as a linear narrative data object (These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118 [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to use a database. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers paragraph [0038].
Regarding claim 17, Au teaches: The computer system for obtaining and transforming narrative data according to claim 16, wherein the processor is further configured for creating an emotional profile...comprising at least one story arc and at least one qualitative emotional value, the emotional profile created from the linear data object (Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864, [0103]. The Satisfaction Rating Accumulator determined in step 7960 takes the Total Major Story Arc Percentage Resolution calculated in step 7938 and Total Story Emotional Impact produced in step 7350 and multiplies these values to produce the Total Story Satisfaction in step 7964 [0090]).
However, Au does not explicitly disclose: creating an profile for the at least one individual.
Ayers teaches, in an analogous system: creating an profile for the at least one individual (In such a case, the individual creates a user profile within the platform 304. The User Story Profile is a unique depiction of an individual's personal brand, work legacy and positive impact. This profile is owned by the user and is built upon for as long as they are a registered user. An exemplary method for creating a User Story Profile and organization is further described in FIG. 4 [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to create a user profile. One would have been motivated to do this modification because doing so would give the benefit of uniquely depicting an individual's personal brand, work legacy etc as taught by Ayers paragraph [0058].
Regarding claim 18, the system of Au and Ayers teaches: The computer system for obtaining and transforming narrative data according to claim 17 (as shown above).
However, Au does not explicitly disclose: wherein the processor is further configured for creating a community profile by connecting a plurality of emotional profiles.
Ayers teaches, in an analogous system: wherein the processor is further configured for creating a community profile by connecting a plurality of emotional profiles (Each organization has a profile. Part of the organization's profile includes data and analysis related to the stories captured by members, users, customers, and others; stories where the organization is named. The organization story profile is a unique depiction of an engagement, brand, and culture captured by stories. Access and exposure of certain aspects of an organization's profile may public, or alternatively kept limited or otherwise controlled. When an organization already has an instance, a new user can link their account (and profile) so long as the user has an email that is validated by the organization [0060]. Note: Organization profile corresponds to the community profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to use an organization profile. One would have been motivated to do this modification because doing so would give the benefit of uniquely depicting an engagement, brand, and culture captured by stories as taught by Ayers paragraph [0060].
Regarding claim 19, Au teaches: The computer system for obtaining and transforming narrative data according to claim 17, wherein the processor is further configured for performing semantic analysis across a plurality of linear narrative data objects (As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes, and nearly all of these transitive distances are considered valid candidates for shortest paths [0103]. Whether for automating natural language translation or simply clarifying the meaning of text, the average polysemy of a word links to an average of three distinct meanings in a traditional semantic ontology such as WordNet [0137]).
Regarding claim 20, Au teaches: The computer system for obtaining and transforming narrative data according to claim 17, wherein the platform presents at least one inquiry to the at least one individual after presenting the predetermined narrative, the at least one inquiry eliciting a discrete narrative response and corresponding to at least one act of a story arc of the predetermined narrative (FIGS. 94-96 are exemplary screen shots showing a user interface and system for uploading files and automatically generating a searchable ontology from their textual content, in accordance with aspects of the present invention [0024]. Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs [0064]).
Regarding claim 21, Au teaches: The computer system for obtaining and transforming narrative data according to claim 20, wherein the processor is configured to ascertain the story arc from a plurality of qualitative emotional scores computed using semantic analysis at each discrete narrative response, the plurality of qualitative emotional scores corresponding to the story arc (FIGS. 97-100 are exemplary screen shots showing outputs from a story-arc, story and novel Satisfaction scoring system [0025]. An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text [0037]. Note that in the Pos and Neg columns in the table of FIG. 50, the simple totals of Positive and Negative gene-num pairs are tallied. These results will subsequently enable story arc shifts to be calculated [0063]).
Regarding claim 22, Au teaches: The computer system for obtaining and transforming narrative data according to claim 16, wherein the platform is configured for receiving a plurality of narrative responses from a single individual, the processor configured to perform a separate semantic analysis on each narrative responses of the plurality of narrative responses (Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. [0108]. (Note: This corresponds to a digital platform). Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text [0032]. As vocabulary sizes increase, semantic distance combinations increase exponentially in number, since all semantic nodes tend to be at least indirectly connected to all other semantic distance nodes, and nearly all of these transitive distances are considered valid candidates for shortest paths [0103]).

Claims 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1) and further in view of Corman et al (WO 03102740 A2).
Regarding claim 7, Au teaches: The method according to claim 4, wherein the semantic analysis utilizes a combination of at least sentiment analysis, emotion cue detection (FIG. 87 shows exemplary dimensions of sentiment analysis [0017]. In other aspects of the present invention, further improvements in the accuracy of detection of sentiments or emotions in text can be made by performing an analysis of sentiment or emotion based in part upon a measure of contextual sentiment and a contextual emotion similarity between rhetorically or ontologically similar texts [0144]).
However, Au does not explicitly disclose: and centering resonance analysis.
Corman teaches, in an analogous system: and centering resonance analysis (Centering Resonance Analysis (CRA) [00021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Corman to use Centering Resonance Analysis. One would have been motivated to do this modification because doing so would give the benefit of text analysis that is designed for the study of temporal evolving systems as taught by Corman paragraph [00021].
Regarding claim 13, Au teaches: The method according to claim 10 (as shown above) and the at least one qualitative emotional value (FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention [0054]. Note: Fear-Comfort corresponds to qualitative emotional value).
However, Au does not explicitly disclose: wherein a centering resonance analysis of the semantic analysis utilizes...and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions.
Corman teaches, in an analogous system: wherein a centering resonance analysis of the semantic analysis utilizes...and an average influence computed for each word contained in the obtained narrative data to yield a representative keyword for each data portion of the ordered data portions (Centering Resonance Analysis (CRA) is a method of network text analysis [00021]. The TF/IDF term weighting function assigns words importance or influence [00031]. FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58 [00050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Corman to use Centering Resonance Analysis and assign words importance or influence.  The same motivation that was utilized for combining Au and Corman as set forth in claim 7 is equally applicable to claim 13.
Regarding claim 15, the system of Au and Ayers teaches: The method according to claim 12 (as shown above).
However, the system of Au and Ayers does not explicitly disclose: wherein the centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data.
Corman teaches, in an analogous system: wherein the centering resonance analysis generates a representative keyword for an entirety of the obtained narrative data (Centering Resonance Analysis (CRA) is a method of network text analysis [00021]. FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58 [00050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Corman to use Centering Resonance Analysis and assign words importance or influence.  The same motivation that was utilized for combining Au and Corman as set forth in claim 7 is equally applicable to claim 15.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1) and further in view of Anisingaraju et al (US 20160196516 A1).
Regarding claim 9, Au teaches: The method according to claim 8, wherein the sentiment analysis is performed using a natural language processing model (A method for such a natural language query system in shown in FIG. 92 [0133]).
However, Au does not explicitly disclose: comprising a machine learning model.
Anisingaraju teaches, in an analogous system: comprising a machine learning model (The three subcomponents 352, 354, and 356 represent the machine learning approach that is employed for this example of FIG. 3 [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Anisingaraju to use Machine Learning. One would have been motivated to do this modification because doing so would give the benefit of having a Data analysis component that relates to analyzing the data and extracting meaning from the aggregated data that is output by data acquisition component as taught by Anisingaraju paragraph [0045].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20090248399 A1) in view of Ayers et al (US 20140324717 A1) and further in view of Anisingaraju et al (US 20160196516 A1) and Corman et al (WO 03102740 A2).
Regarding claim 23, Au teaches: A method for obtaining and transforming narrative data, the method comprising the steps of: providing a digital platform comprising a website or mobile application and configured for presenting at least one predetermined narrative to at least one individual (a service provider may allow access, on a free registration, paid subscriber and/or pay-per-use basis, to the tool via a World-Wide Web (WWW) site on the Internet 8204 [0032]. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85. That is, in such an aspect, server 8206 is a typical Web server running a server application at a Web site which sends out Web pages in response to Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secured (HTTPS) requests from remote browsers being used by users 8201. Thus, server 8206 is able to provide a GUI to users 8201 of system 8200 in the form of Web pages. These Web pages may be sent to the user's personal computer (PC), laptop, mobile device, personal data assistant (PDA), or like device 8202, and result in the GUI screens of FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, being displayed. [0108]. (Note: This corresponds to a digital platform). Thus, system 8200 is scalable such that multiple publishing houses may subscribe and utilize it to allow their users (i.e., their editors, manuscript screeners, authors and/or writers within the public at large who wish to submit manuscripts for publications) to submit, review, screen, and generally manipulate various forms of text [0032]); obtaining narrative data in the digital platform from the at least one individual by presenting a series of inquiries corresponding to individual story acts of a story arc defined by the predetermined narrative and providing at least one data entry field configured for obtaining a plurality of ordered data points within the obtained narrative data, the series of inquiries comprising at least one inquiry prompting the individual to select at least one of a predetermined slate of qualitative emotional tags and at least one narrative inquiry requiring a narrative response from the at least one individual, the narrative response comprising narrative data (Referring to FIGS. 49-50, 52-53, 58-62, 68-77 and 81-84, these Figures show exemplary windows or screen shots generated by an exemplary graphical user interface (GUI), in accordance with aspects of the present invention. Some variations of exemplary screen shots may be generated by a server 8206 in response to input from user 8201 over network 8204, such as the Internet, as shown in FIG. 85 [0108]. Aspects of the present invention support selectable column headers, so that selecting the header of the Romance column, for example, arranges the rows in descending sorted order of Romance theme intensity, as shown in the exemplary table of FIG. 69 [0093]. FIG. 75 shows results from a seamless mashup between "Full Speed" and "The Stars Of Mithra." Since these are both similar from a mystery and thriller themes perspective [0099]); and creating an emotional profile...from the obtained narrative data by: providing a processor arranged to cooperate with a natural language processing model, the processor configured to perform semantic analysis to (Compared to semantic distance-based indexing and retrieval methods, method 7800 disambiguates at greater vocabulary sizes because emotional theme resonance similarity provides a more succinct summary of neighborhoods of meaning than manual or even automatically generated semantic distance topologies. Text to be contextually disambiguated in step 7860 is input to the Ideal Theme-emotion Profiler function performed in step 7862, which uses methods similar to method 5500 of FIG. 55 to annotate in step 7860 with a profile of theme-emotion counts weighted by emotional resonances, similarly to as in FIG. 48. The profiler output of step 7862 produces the Ideal Theme-emotion Profile in step 7864, [0103]. Includes one or more processors, such as processor 8304 [0150]. A method for such a natural language query system in shown in FIG. 92 [0133]) identify emotional variables including at least one qualitative emotional value and at least one quantitative emotional polarity in the linear narrative data object using a custom ontology developed and applied by the processor (An example of the above concept can be illustrated by the word "car." If the word is read by a reader in the context of transportation, then it may invoke a positive emotional reaction, and thus a positive emotional value (or score) would be attributed to the text. If the context of reading the word "car," however, is pollution, then it may invoke a negative emotional reaction, and thus a negative emotional score would be attributed to the text [0037]. (Note: Positive and negative emotional value (or score) corresponds to the quantitative emotional polarity). In accordance with other aspects of the present invention, dimensions of emotions may be extended beyond Pos and Neg to encompass emotional intelligence inherent to the gene-num pair concepts of FIGS. 5-46. FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention [0054]. Note: Fear-Comfort corresponds to qualitative emotional value), the custom ontology comprising at least one rule defining a normalizing pattern for transforming the obtained narrative data, the at least one rule assigning at least a quantitative emotional polarity to each of a plurality of qualitative emotional values (Taking into account Story Length determined in step 7970, which may be a word count, sentence count or any other consistent length metric, as well as the Total Story Satisfaction determined in step 7964, the normalizer for Story Length calculated at step 7980 produces Average Story Page Quality at step 7982. Although a very simple linear version of the normalizer could simply divide Satisfaction by Length, it has been found experientially that length has non-linear advantages, with longer text being able to compound more characters with more themes, so it is more accurate to divide Satisfaction by Length squared [0090]. Key-phrases found within text "A" are linked to key-phrases within text "B" to form key-phrase pairings which are precursors to automated ontology construction [0110]. Note: Automated ontology construction corresponds to custom ontology); the semantic analysis comprises using a combination of at least sentiment analysis, emotion cue detection (FIG. 87 shows exemplary dimensions of sentiment analysis [0017]. In other aspects of the present invention, further improvements in the accuracy of detection of sentiments or emotions in text can be made by performing an analysis of sentiment or emotion based in part upon a measure of contextual sentiment and a contextual emotion similarity between rhetorically or ontologically similar texts [0144]), the at least one qualitative emotional value and (FIG. 80 shows three additional dimensions of Fear-Comfort, Blues-Inspiration and Wisdom-Naivete, in accordance with another exemplary implementation of the present invention [0054]. Note: Fear-Comfort corresponds to qualitative emotional value), and transforming the emotional predetermined variables into a concatenation of a cumulative emotional value and a narrative structure using the at least one rule of the custom ontology (As the curve 4802 captures a contiguous text of Negative emotion 4801, then goes on to capture a contiguous text of Positive emotion 4803, both measured by an Emotion Detector 4806, a Resonance Analyzer compares 4812 the Previous Neg Sum 4801 to the Current Pos Sum 4803 stored 4808, 4810 in two Accumulators respectively. Richly resonant text has generally greater emotional contrasts, so the Accumulators will contain larger totals. Poorly resonant text has generally less emotional contrasts, so the Accumulators will contain smaller totals [0059]), the narrative structure comprising a story arc computed according to the quantitative emotional polarities assessed at subsequent data portions of the plurality of ordered data portions in the linear narrative data object (Consequently, proximity to literal character references and proximity to literal character attributes generally suffices to accurately track story arcs, once Neg and Pos or other dimensions of emotions have been calculated for paragraphs [0064].Note: Neg and Pos correspond to the quantitative emotional polarities, paragraphs correspond to the ordered data portions in the narrative data).
However, Au does not explicitly disclose: storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points; profile of the at least one individual; comprising a machine learning model, and centering resonance analysis, the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology, the centering resonance analysis utilizes... an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object.
Ayers teaches, in an analogous system: storing the obtained narrative data in a database as a linear narrative data object undiscretized by the ordered data points (These techniques allow a user to quickly capture the story elements, which are then loaded through a user profile interface 152 and saved in a database 118 [0038]); profile of the at least one individual (In such a case, the individual creates a user profile within the platform 304. The User Story Profile is a unique depiction of an individual's personal brand, work legacy and positive impact. This profile is owned by the user and is built upon for as long as they are a registered user. An exemplary method for creating a User Story Profile and organization is further described in FIG. 4 [0058]); the emotion cue detection yielding the at least one qualitative emotional value according to a predetermined set of emotional values in the custom ontology (The storyteller can select the emotion tag of "anxious" in input screen 716 to describe how the players were feeling when faced with the challenge [0128]. Note: Anxious corresponds to the qualitative emotional value and the emotion tags corresponds to the predetermined set of emotional values in the custom ontology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Ayers to use a database, a user profile, and emotion tags. One would have been motivated to do this modification because doing so would give the benefit of saving in a database as a draft for later completion or as a final entry as taught by Ayers paragraph [0038]. Creating a user profile would give the benefit of   uniquely depicting an individual's personal brand, work legacy etc as taught by Ayers paragraph [0058]. Using emotion tags would give the benefit of describing how the players were feeling and helps users better understand the positive impact their efforts make on other users and their respective organizations as taught by Ayers paragraph [0128].
Anisingaraju teaches, in an analogous system: comprising a machine learning model (The three subcomponents 352, 354, and 356 represent the machine learning approach that is employed for this example of FIG. 3 [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Anisingaraju to use Machine Learning. One would have been motivated to do this modification because doing so would give the benefit of having a Data analysis component that relates to analyzing the data and extracting meaning from the aggregated data that is output by data acquisition component as taught by Anisingaraju paragraph [0045].
Corman teaches, in an analogous system: and centering resonance analysis (Centering Resonance Analysis (CRA) [00021]); the centering resonance analysis utilizes... an average influence computed for each word contained in the linear narrative data object to yield a representative keyword for each data portion of the ordered data portions and for an entirety of the linear narrative data object (Centering Resonance Analysis (CRA) is a method of network text analysis [00021]. The TF/IDF term weighting function assigns words importance or influence [00031]. FIG. 5 illustrates a two-dimensional CRA network of text U. The words of greater importance and influence, e.g. arises to the top of network 58 [00050]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Au to incorporate the teachings of Corman to use Centering Resonance Analysis. One would have been motivated to do this modification because doing so would give the benefit of text analysis that is designed for the study of temporal evolving systems as taught by Corman paragraph [00021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogel et al (US 20170277676 A1) discloses FUNCTIONAL ONTOLOGY MACHINE-BASED NARRATIVE INTERPRETER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122